DETAILED ACTION
	Claims 1, 3, 13, and 17-21 are pending. Claims 1, 3, and 13 have been amended, claims 7 and 9 have been canceled, and claims 2, 4-6, 8, 10-12, and 14-16 were previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “according to claim 7”. However, claim 7 has been canceled. For examination purposes, the Examiner is interpreting claim 18 to be dependent from claim 1.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 13, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (JP2011237513) in view of Ibaraki (U.S. 2016/0109757). Translation attached.
Goto et al. teaches a light-absorbing anisotropic film characterized by containing at least one thermotropic liquid-crystalline dichroic dye and at least one thermotropic liquid-crystalline polymer, wherein the mass content of the thermotropic liquid-crystalline dichroic dye in the light-absorbing anisotropic film is 30% or more [0018] (claims 1 and 

    PNG
    media_image1.png
    107
    366
    media_image1.png
    Greyscale
 [0043] wherein R1 represents a hydrogen atom or a methyl group, L is a single bond, -(CH2)x- (x is an integer of 2-10, preferably 2-6), or -(CH2CH2O)y- (y is an integer of 1 to 5, and preferably 1 to 3) (i.e. oxyalkylene), R2 is a hydrogen atom, an alkyl group having 1 to 10 carbon atoms (preferably, the number of carbon atoms is 1 to 5, particularly preferably 1 to 3), an alkoxy group having 1 to 9 carbon atoms (preferably 1 to 4 carbon atoms), and particularly preferably 1 to 2, a cyano group or an amino group which may have a substituent [0039], m1 represents an integer of 0-2, m2 represents an integer of 1-2, Ra, Rb, and Rc each represent a substituent (preferably, an alkyl group having 1 to 2 carbon atoms, a halogen atom (preferably a fluorine atom or a chlorine atom); and x, y, and z each represent an integer of 0 to 4 [0044] which is equivalent to a linear polymer liquid crystalline compound having a repeating unit represented by Formula (1) of instant claims 1, 3, 13, and 21 when R1 is a hydrogen atom or a methyl group, L1 is an oxyalkylene group, M1 is a mesogenic group represented by Formula (1-1) when m is 3, each A1 are hydrocarbon groups which may have substituents and each L3 are divalent linking groups, L2 is a single bond, and T1 is a hydrogen atom, an alkyl group having 1 to 10 carbon atoms, an alkoxy group having 1 to 10 carbon atoms, a cyano group, or a claims 13, 18, and 19). Goto et al. further teaches the dye composition may contain at least one thermotropic liquid crystalline dichroic dye and at least one additive other than at least one thermotropic liquid crystalline polymer. For example, an additive for controlling the tilt angle of the liquid crystalline dye at the interface of the alignment film [0252] but does not teach a low-molecular-weight liquid crystalline compound having a maximum absorption wavelength of 390 nm or less represented by Formula (2).
	However, Ibaraki teaches a retardation (anisotropic) film comprising a polymer compound, a rod-like liquid crystal compound and a photo-reactive compound, wherein the polymer compound has a side chain which has one or more azo groups and/or cynnamate groups [abstract] wherein a specific example of the rod-like liquid crystal compound is the following:

    PNG
    media_image2.png
    156
    577
    media_image2.png
    Greyscale
[0065] which is equivalent to a low-molecular-weight liquid crystalline compound having a claims 1 and 13 when T1 and T2 are alkyl groups substituted by polymerizable groups, L1 and L2 are divalent linking groups, and M1 is represented by Formula (2-1) when m is 3, each A1 is a hydrocarbon group which may have a substituent, and each L3 is a divalent linking group. Ibaraki also teaches the rod-like liquid crystal compound was found to be enhanced in the retardation expression under the same conditions of manufacturing. Although the mechanism remains partially unclear, the present inventors suppose that the rod-like liquid crystal compound assists the photo-alignment of the polymer compound [0055]. Ibaraki further teaches this invention now makes it possible to provide a retardation film capable of demonstrating a high contrast [0009]. Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the teachings of Goto et al. to include the rod-like liquid crystal compound of Ibaraki in order to assist in the photo-alignment of the polymer compound thus providing enhanced retardation and high contrast. Ibaraki also teaches each retardation film was held between two polarizing plates, maximum luminance and minimum luminance were measured using a luminance meter (BM5, from Topcon Technohouse Corporation), and a film contrast value was obtained using Equation (1) below. Film contrast value=1/[1/[(Minimum luminance of retardation film disposed between two polarizing plates in parallel Nicol state)/(Minimum luminance of retardation film disposed between two polarizing plates in cross Nicol state)]-1/[(Minimum luminance observed through two polarizing plates in parallel Nicol state without retardation film in between)/(Minimum luminance observed through two polarizing plates in cross Nicol state without claims 17 and 20).
Response to Arguments
	Due to the amendment filed October 25, 2021 of instant claims 1 and 13, the 103 rejection over Sanada, and Yoon in view of Sanada have been withdrawn. Applicant’s arguments with regard to these rejections have been considered but are moot due to the amendment of instant claims 1 and 13.
	Due to the amendment of the abstract, the objection has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722